DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 22 December 2021 is hereby acknowledged. Claims 1, 3, 4, and 6-22 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 22 December 2021. In particular, claim 1 and new claims 15 and 19 each recite an amount of the imidazole adhesion promoter, which limitation has not been previously claimed. For this reason, the present action is properly made final.

Duplicate Claim Warning
Applicant is advised that should claim 3 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-286844 A (“Horii”) as evidenced by JP 2004-346247 A (“Watabe”), US 6,054,222 (“Takami”), US 2003/0069349 (“Sumita”), and US 2004/0232532 (“Kuroda”).

Horii does not exemplify the recited amount of the adhesion promoter. However, Horii teaches a range of loadings for adhesion promoters, of which the imidazole is a type, and teaches that 0.1 to 15% based on the total of epoxy resin and curing agent (para. 0023). Since the amount of epoxy resin, in for example, 1 is 9.4 parts per 100 parts of the composition, Horii suggests, in the context of recited compositions, an amount of the imidazole ranging from 0.01 to 1.4 % of the whole composition, which includes the recited range. 
Horii does not exemplify the recited amount of curing agent in the epoxy resin composition. However, Horii teaches an equivalent amount of phenolic curing agent to epoxy resin of 0.5 to 1.5 phenolic hydroxyl groups to epoxy groups (para. 0018). Applying this to the examples, which use YX 4000H epoxy resin (para. 0036) having an epoxy equivalent weight of 193 g/eq (as evidenced by Takami, 13:15-16), and phenolic curing agents DL-22 (para. 0036) of hydroxyl equivalent weight 107 g/eq (as 
As to claim 5, Horii teaches the use of the adhesion promotor compound in an amount of 0.1 parts out of 100 parts of the composition (table 1, example 1).
As to claim 6, example 1 of Horii teaches the use of biphenyl type epoxy resin (para. 0036).
As to claim 7, example 1 of Horii teaches phenol novolac resin as curing agent (para. 0036).
As to claim 8, Horii teaches an equivalent ratio of phenol hydroxyl to epoxy groups is preferably 0.8:1.2 (para. 0018), or an epoxy to curing agent equivalent ratio of 1:0.8 to 1:1.2, which is within the recited range.
As to claim 9, example 1 of Horii teaches the coupling agent includes both a mercapto silane and an amino silane coupling agent (para. 0036).
As to claim 10, the 2MAOK-PW compound taught by Horii, which is a curing accelerator, is an amine compound (paras. 0019, 0020). Furthermore, Horii teaches using this accelerator in conjunction with other curing accelerator, including amines and phosphines (para. 0022).
As to claim 11, example 1 of Horii teaches a silica filler (para. 0036).
As to claim 12, Horii teaches a semiconductor device encapsulated with the resin composition (para. 0014).

As to claim 14, Horii further teaches examples having 0.2 and 0.2 parts of coupling agents in 100 parts of the composition, within the recited range, and curing accelerators (the imidazole plus the KXM tetraphenylphosphonium tetraphenylborate) of 0.7 to 1.2 parts, or 0.6 parts not including the imidazole, per 100 parts, which is within the recited range.

Claims 15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-286844 A (“Horii”) as evidenced by JP 2004-346247 A (“Watabe”).
As to claim 15, Horii teaches an epoxy resin composition including an epoxy resin, a curing agent, a curing accelerator (para. 0009). Horii teaches that the preferred curing accelerator is an imidazole, specifically the compound 2,4-diamino-6-[2'-methylimidazolyl-(1')] ethyl-s-triazine isocyanuric acid adduct dihydrate meeting formula 1, where R1 is an alkylene having two carbon atoms and R2 is an alkyl group having 1 carbon atom (paras. 0019, 0020), and teaches examples in combination with other accelerators (para. 0036, Table 1, teaching combinations with KXM tetraphenylphosphonium tetraphenylborate). Horii specifically teaches the use of the imidazole compound as 2MAOK-PW (para. 0036, example 1), along with the required epoxy resin, curing agent, and coupling agent. While Horii does not discuss an average particle size of the imidazole compound 2MAOK-PW, this material has an average particle size of 2 µm, which is within the range of claim 15, as evidenced by Watabe, para. 0100. As such, the aforementioned 2MAOK-PW meets the recited adhesion promotor as required by claim 15. 
Horii does not exemplify the recited amount of the adhesion promoter. However, Horii teaches a range of loadings for adhesion promoters, of which the imidazole is a type, and teaches that 0.1 to 15% based on the total of epoxy resin and curing agent (para. 0023). Since the amount of epoxy resin, in for example, 1 is 9.4 parts per 100 parts of the composition, Horii suggests, in the context of recited 
As to claim 17, example 1 of Horii teaches the use of biphenyl type epoxy resin (para. 0036). Horii also suggests that cresol novolac type epoxy resins, and that the epoxy contains two or more epoxy groups (para. 0016). Horii also teaches a phenolic hydroxyl to epoxy group equivalent ratio of 0.8 to 1.2 (para. 0018), or an epoxy to phenolic hydroxyl ratio of 1:0.8 to 1:1.2, which is within the recited range. 
Horii teaches phenol novolac resin as curing agent (para. 0036), and specifically teaches polyhydric phenol, thus polyfunctional phenol, which by definition have two or more phenolic hydroxyl groups.
As to claim 18, Horii teaches a semiconductor device encapsulated with the resin composition (para. 0014).
As to claims 19 and 20, Horii teaches an epoxy resin composition including an epoxy resin, a curing agent, a curing accelerator (para. 0009). Horii teaches that the preferred curing accelerator is an imidazole, specifically the compound 2,4-diamino-6-[2'-methylimidazolyl-(1')] ethyl-s-triazine isocyanuric acid adduct dihydrate meeting formula 1 of claim 20, where R1 is an alkylene having two carbon atoms and R2 is an alkyl group having 1 carbon atom (paras. 0019, 0020), and teaches examples in combination with other accelerators (para. 0036, Table 1, teaching combinations with KXM tetraphenylphosphonium tetraphenylborate). Horii specifically teaches the use of the imidazole compound as 2MAOK-PW (para. 0036, example 1), along with the required epoxy resin, curing agent, and coupling agent. While Horii does not discuss an average particle size of the imidazole compound 2MAOK-PW, this material has an average particle size of 2 µm, which is within the range of claim 19, as evidenced by Watabe, para. 0100. As such, the aforementioned 2MAOK-PW meets the recited adhesion promotor as required by claim 19. 

Horii does not exemplify the recited amount of the adhesion promoter. However, Horii teaches a range of loadings for adhesion promoters, of which the imidazole is a type, and teaches that 0.1 to 15% based on the total of epoxy resin and curing agent (para. 0023). Since the amount of epoxy resin, in for example, 1 is 9.4 parts per 100 parts of the composition, Horii suggests, in the context of recited compositions, an amount of the imidazole ranging from 0.01 to 1.4 % of the whole composition, which includes the recited range. Horii teaches the amount is selected to provide curing acceleration without sacrificing moisture and warpage resistance and storage stability (para. 0023). As such, the use of the compound, including within the recited amounts, is an obvious modification suggested by Horii.
As to claim 22, Horii exemplifies compositions having 6 parts per 100 parts of the composition (Table 1), which is within the recited range. Horii further teaches examples having 0.2 and 0.2 parts of coupling agents in 100 parts of the composition, within the recited range, and curing accelerators (the imidazole plus the KXM tetraphenylphosphonium tetraphenylborate) of 0.7 to 1.2 parts, or 0.6 parts not including the imidazole, per 100 parts, which is within the recited range.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-286844 A (“Horii”) as evidenced by JP 2004-346247 A (“Watabe”) as applied to claim 15, further as evidenced by US 6,054,222 (“Takami”), US 2003/0069349 (“Sumita”), and US 2004/0232532 (“Kuroda”).
As to claim 16, Horii does not exemplify the recited amount of curing agent in the epoxy resin composition. However, Horii teaches an equivalent amount of phenolic curing agent to epoxy resin of .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-286844 A (“Horii”) as evidenced by JP 2004-346247 A (“Watabe”) as applied to claim 19, further as evidenced by US 6,054,222 (“Takami”), US 2003/0069349 (“Sumita”), and US 2004/0232532 (“Kuroda”).
As to claim 21, Horii does not exemplify the recited amount of curing agent in the epoxy resin composition. However, Horii teaches an equivalent amount of phenolic curing agent to epoxy resin of 0.5 to 1.5 phenolic hydroxyl groups to epoxy groups (para. 0018). Applying this to the examples, which use YX 4000H epoxy resin (para. 0036) having an epoxy equivalent weight of 193 g/eq (as evidenced by Takami, 13:15-16), and phenolic curing agents DL-22 (para. 0036) of hydroxyl equivalent weight 107 g/eq (as evidenced by Sumita, para. 0091), and Meiwa MEY7851SS (para. 0036) having a hydroxyl equivalent weight of 203 g/eq (as evidenced by Kuroda, para. 0083). From this, the Office calculates that the amount of curing agent with respect to the 6 parts of epoxy resin in example 1 ranges from 2.1 up to 6.3 parts of the epoxy resins, or approximately 2 to 6 parts per 100 parts by weight of the resin .

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant’s arguments and evidence, see remarks p. 7, filed 21 December 2021, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  Those rejections have been withdrawn. 
Applicant's arguments filed 21 December 2021 with respect to the art rejections over Horii have been fully considered but they are not persuasive. While Horii does not exemplify the recited amounts of the imidazole adhesion promoter and curing agent in the working examples, both of these amounts are well within the amounts suggested by the broader teachings of Horii concerning the amount of curing accelerator, and curing agent in the composition, as outlined above. Applicant’s argument that Horii teaches away from the recited amounts of the imidazole are incorrect, because the broader teaching of an amount of accelerator (imidazole) is based on the amount of epoxy resin and curing agent, while applicant’s recitation is based upon the whole composition. Since the reference of Horii teaches compositions that are mainly filler, with only a minor amount of epoxy resin and curing agent, the amount of accelerator taught by Horii clearly includes amounts in the recited ranges of applicant.

	In addition, the examples provided are not applicable to the subject matter of claims 1, 3, 4, 6-14, 16, and 21, because the examples have an amount of curing agent outside the recited range of those claims. To the extent these arguments are applicable to the remainder of the claims, the evidence is not commensurate in scope with the claims. See MPEP. 716.02(d). While it appears that example 1 appears to have slightly improved adhesion with respect to some other examples, it is not sufficient evidence given the broad range of epoxy resins, curing agents and loadings thereof, as well as filler, coupling agent amounts, to demonstrate any particular special effect arising from the recited range. In addition, example 1 differs from other examples not only by the amount of imidazole compound, but by much higher amounts of triphenylphosphine, and as such, it is entirely unclear whether the effect can be attributed to this amount at all.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764